Exhibit 10.1


PROMISSORY NOTE AND FOREBEARANCE AGREEMENT


FOR VALUE RECEIVED, the undersigned promises to pay to Gregory J. Wessling
(hereinafter “Wessling”), the principal sum of Sixteen Thousand Three Hundred
Dollars ($16,300.00) with interest from the date hereof at the rate hereinafter
set forth on the unpaid principal balance until paid or until default, both
principal and interest payable in lawful money of the United States at address
on file for Wessling, or at such other place as the legal holder hereof may
designate in writing, as follows:


Interest at the rate of Eight Percent (8%) shall accrue per annum. The principal
shall be due and payable on demand, the foregoing notwithstanding, the principal
shall be paid in full no later than one (1) year from the date of this
Promissory Note and Forbearance Agreement. The accrued interest shall be due and
payable yearly on the anniversary dates of this Promissory Note and Forbearance
Agreement.

In addition, Wessling has previously executed a Personal Guarantee in favor of
Wachovia Bank, N.A. (herein after Wachovia) with regard to indebtedness owed by
the undersigned to Wachovia.  Wachovia contends that the Guarantee obligates
Wessling up to an amount of $6,625,000.  Wessling contends that the amount of
the Guarantee should be no more than one half of a total debt of eight million
dollars.  At the inducement of the undersigned, Wessling agrees that he will not
contest the claim by Wachovia that he has guaranteed $6,000,000 (he reserves the
right to contest that he guaranteed $6,625,000).  In exchange for Wessling’s
agreement to not contest the amount of the Guaranty up to $6,000,000, the
undersigned agrees that it shall be obligated to Wessling, upon demand, for any
amounts above $4,000,000 he has to pay to Wachovia under the Personal
Guaranty. The undersigned further agrees to reimburse Wessling for any
additional fees to Wachovia Bank, N.A. occurring from this transaction. A
failure to honor said demand shall constitute an event of default under the
terms of the Security Agreement and a Collateral Assignment Agreement of even
date herewith.


This Promissory Note and Forbearance Agreement may be prepaid, in whole or in
part, at any time without penalty.


This Promissory Note and Forbearance Agreement is secured by a Security
Agreement and a Collateral Assignment Agreement of even date herewith.


In the event of (a) default in the payment of any installment of principal or
interest hereof as the same becomes due and such default is not cured within ten
(10) days after written notice to maker, or (b) if a petition in bankruptcy
shall be filed by or against the maker, or any endorser or guarantor of this
Promissory Note and Forbearance Agreement, which petition is not dismissed
within thirty (30) days, or (c) if the maker shall become insolvent, or (d) if a
receiver is appointed for the benefit of the creditors of the maker or any
endorser or guarantor, or (e) if a corporate maker shall dissolve or terminate
its existence, then and in any such event, each of which is deemed an event of
default, the holder may, without notice, declare the remainder of the principal
sum, together with all interest accrued thereon at once due and payable. Failure
to exercise this option shall not constitute a waiver of the right to exercise
the same upon any subsequent event of default. The unpaid principal of this
Promissory Note and Forbearance Agreement and any part thereof, accrued
interest, and all other sums due under this Promissory Note and Forbearance
Agreement, shall bear interest at a rate of Eight Percent (8%) per annum after
default until paid.



--------------------------------------------------------------------------------



All persons bound on this obligation, whether primarily or secondarily liable as
principals, sureties, guarantors, endorsers, or otherwise, hereby waive
presentment, protest, notice of dishonor and acceleration of maturity, and any
right to require the owner and holder of this Promissory Note and Forbearance
Agreement or any other liabilities, and agree that any extension of time for
payment with or without notice shall not affect their joint and several
liabilities.


Upon default, the holder of this Promissory Note and Forbearance Agreement may
employ an attorney to enforce the holder's rights and remedies and the maker,
principal, surety, guarantor, and endorsers of this Promissory Note and
Forbearance Agreement hereby agree to pay to the holder reasonable attorneys'
fees not exceeding a sum equal to Eight Percent (8%) of the outstanding balance
owing on said Promissory Note and Forbearance Agreement, plus all other
reasonable expenses incurred by the holder in exercising any of the holder's
rights and remedies upon default. The rights and remedies of the holder as
provided in this Promissory Note and Forbearance Agreement and any instrument
securing this Promissory Note and Forbearance Agreement shall be cumulative and
may be pursued singly, successively, or together against any property or
security held by the holder for payment or security in the sole discretion of
the holder. The failure to exercise any such right or remedy shall not be a
waiver or release of such rights or remedies or the right to exercise any of
them at another time.


This Promissory Note and Forbearance Agreement shall be governed by and
construed in accordance with the laws of the State of North Carolina.


IN WITNESS WHEREOF, the undersigned has affirmed this debt all effective as of
this date and has caused this Promissory Note and Forbearance Agreement to be
executed in its name by its Chief Financial Officer, all by order of its Board
of Directors first duly given, this the 23rd day of January, 2008.


HouseRaising, Inc.
   
BY:
    /s/ Richard A. von Gnechten
Richard A. von Gnechten, Chief Financial Officer
   

 
2

--------------------------------------------------------------------------------

